NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KULVINDER SINGH,                                No.    18-70226

                Petitioner,                     Agency No. A075-245-991

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**
                               San Francisco, California

Before: SILER,*** M. SMITH, and BRESS, Circuit Judges.

      Kulvinder Singh petitions for review of the Board of Immigration Appeals’

(BIA) denial of his motion to reopen his immigration proceedings based on changed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
country conditions. Singh was last before an immigration judge (IJ) in 2004 for a

hearing in which Singh had sought adjustment of status.              The IJ denied his

application and ordered him removed to India. In 2017, Singh filed the present

motion to reopen, alleging changed circumstances in India regarding the treatment

of Sikhs who advocate for an independent Sikh state, Khalistan. He offered evidence

that he was affiliated with the Shiromani Akali Dal Amritsar, a pro-Khalistan

political party, and argued that, as a result, he would be persecuted or tortured if

removed to India. Because the BIA did not abuse its discretion when it found that

Singh failed to show a material change in country conditions, we DENY the petition.

      We review the BIA’s denial of a motion to reopen for abuse of discretion, and

maty grant relief if the agency “acts arbitrarily, irrationally, or contrary to the law,

and when it fails to provide a reasoned explanation for its actions.” Hernandez-

Galand v. Garland, 996 F.3d 1030, 1034 (9th Cir. 2021). We review any factual

findings for substantial evidence, leaving them undisturbed “unless any reasonable

adjudicator    would     be    compelled       to   conclude    to     the   contrary.”

8 U.S.C. § 1252(b)(4)(B).

      A motion to reopen to apply for asylum, withholding of removal, and/or

protection under the Convention Against Torture, based on changed country

conditions that could not have been discovered or presented at the prior hearing, may

be filed at any time. Agonafer v. Sessions, 859 F.3d 1198, 1203-04 (9th Cir. 2017).


                                           2
Therefore, Singh’s motion is timely, and we must review the BIA’s denial of that

motion on the merits.

      Substantial evidence supports the BIA’s conclusion that Singh failed to

demonstrate a material change in conditions in India. A petitioner seeking to reopen

his case based on changed country conditions must demonstrate that circumstances

have sufficiently changed from the time of his previous hearing to those at the time

of the motion to reopen such that he now has a legitimate claim for relief. Rodriguez

v. Garland, 990 F.3d 1205, 1208 (9th Cir. 2021). The newly submitted evidence

may not simply recount previous conditions—rather, it must be “qualitatively

different” from the evidence available at the former hearing. Najmabadi v. Holder,

597 F.3d 983, 987 (9th Cir. 2010).

      Here, country conditions evidence pre-dating Singh’s 2004 proceeding

indicates that Indian authorities, in their efforts to suppress extremist violence, have

targeted primarily Khalistan supporters whom they considered terrorists.           The

evidence Singh included with his 2017 motion reveals similar circumstances. For

instance, the 2015 Immigration and Refugee Board of Canada Report explains that

Sikhs suspected of being militant sympathizers are “subject to monitoring and in

some cases, detention and torture.” Thus, substantial evidence supports the BIA’s

conclusion that the 2017 evidence merely “reflects a continuation of an ongoing

struggle” that predates Singh’s 2004 hearing.


                                           3
      Nevertheless, Singh argues that the BIA should have considered his new

political involvement in the Shiromani Akali Dal Amritsar as a “qualitative

difference.” But changed personal circumstances—absent a showing of changed

country conditions—cannot serve as basis for reopening. Chandra v. Holder, 751

F.3d 1034, 1037-38 (9th Cir. 2014).

      We accordingly DENY the petition.




                                      4